IN THE COURT OF APPEALS OF IOWA

                                  No. 16-2011
                             Filed February 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DERRICK JAY SHAFER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Lucy J. Gamon,

Judge.



      Derrick Shafer appeals his conviction for sexual abuse in the second

degree. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Bradley M. Bender, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                               2


DOYLE, Presiding Judge.

          Derrick Shafer appeals his conviction for sexual abuse in the second

degree. On appeal, he claims the trial court erred in failing to grant a motion to

strike a juror for cause. Asserting he had to use a peremptory challenge to strike

the juror, he claims prejudice should be presumed in such circumstances and that

he is therefore entitled to a new trial.

          Our supreme court has held that “[p]rejudice will no longer be presumed

from the fact that the defendant has been forced to waste a peremptory challenge.”

State v. Neuendorf, 509 N.W.2d 743, 747 (Iowa 1993). Shafer requests Neuendorf

be overruled. As an intermediate appellate court, we do not possess the power to

overturn that court’s rulings. See, e.g., State v. Miller, 841 N.W.2d 583, 584 n.1

(Iowa 2014) (“Generally, it is the role of the supreme court to decide if case

precedent should no longer be followed.”); State v. Eichler, 83 N.W.2d 576, 578

(Iowa 1957) (“If our previous holdings are to be overruled, we should ordinarily

prefer to do it ourselves.”); State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App.

1990) (“We are not at liberty to overturn Iowa Supreme Court precedent.”).

Furthermore, our supreme court recently stated, “Neuendorf remains good law.”

State v. Jonas, 904 N.W.2d 566, 583 (Iowa 2017).1

          We need not determine whether the district court acted within its discretion

in denying Shafer’s motion to strike the prospective juror for cause, for

          in order to show prejudice when the district court improperly refuses
          to disqualify a potential juror under Iowa Rule of Criminal Procedure
          2.18(5)(k) and thereby causes a defendant to expend a peremptory
          challenge under rule 2.18(9), the defendant must specifically ask the
          court for an additional strike of a particular juror after his peremptory

1
    Jonas was decided after the parties had filed their appellate briefs.
                                       3


       challenges have been exhausted. Where the defendant makes such
       a showing, prejudice will then be presumed.

Id. Shafer did not identify an additional juror who the defense sought to remove

from the jury through the exercise of an additional peremptory challenge. As a

result, the actual prejudice test of Neuendorf controls. See id. Shafer admits he

can make no showing of actual prejudice. Consequently, Shafer cannot succeed

in this appeal.

       AFFIRMED.